DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Receipt is acknowledged of the amendment filed 12/22/2021.  Claims 1, 8, and 14 are amended and claims 1-9 and 12-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended language of Claim 14 entirely encompasses the original and currently presented Claims 15 and 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 10,520,733 to Takeda et al. (hereinafter Takeda).
Regarding claims 14-16, Takeda discloses a wearable display device (Figs. 1 & 16), comprising:Page 4 of 10Appl. No. 15/933,298Attorney Docket No.: 101782-00161OUS-1075235 Amdt. dated December 22, 2021Client Ref. No.: ML-0490USa projector (display device 11a, Figs. 1 & 16) configured to emit light associated with a first portion and a second portion of an image (“he image light beams K1 and K2”, Fig. 16), wherein the first portion of the image is substantially different from the second portion of the image (from different portions of display device 11a, Fig. 16); and a diffractive waveguide system (“he light guiding units (light guiding members) 21 and 22”, Fig. 16) comprising optical elements that define: a first optical pathway (beam K1 in light guiding unit 21, Fig. 16); and a second optical pathway (beam K2 in light guiding unit 22, Fig. 16) separate and distinct from the first optical pathway, the first and second optical pathways being configured to receive the light associated with the first portion and the second portion of the image from the projector (Fig. 16), the first optical pathway being configured to decouple the light associated with the first portion of the image toward a user at a first angle from a first display region (beam K1 from an emission 
Regarding claim 17, Takeda discloses the first optical pathway comprises a first input region (incident side diffraction element 31b, Fig. 16) and the second optical pathway comprises a second input region (incident side diffraction element 33b, Fig. 16) adjacent to the first input region, the first and second input regions being configured to receive the light associated with the first portion and the second portion of the image from the projector (Fig. 16).
Regarding claim 19, Takeda discloses the projector is a first projector (Fig. 1) and the wearable display device further comprises a second projector (Fig. 1) configured to project light associated with a third portion and a fourth portion of the image into third and fourth optical pathways of the diffractive waveguide system (left and right eyes, Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2010/0277803 to Pockett et al. (hereinafter Pockett) in view of US PG Pub. 2009/0128911 to Itzkovitch et al. (hereinafter Itzkovitch).
Regarding claims 1 and 8, Pockett discloses a wearable display device (virtual display module 40, Figs. 7-8), comprising: a projector (an optical engine 20, Fig. 7-8) configured to emit light associated with a first portion (beam B0 leading to beam B1, Fig. 7) and a second portion of an image (beam B0 leading to beam B2, Fig. 7), wherein the first portion of the image is different from the second portion of the image (emitting from different pixels of optical engine 20, Fig. 7); a waveguide system (waveguides 10a & 10b, Figs. 7-8), comprising optical elements that define: a first optical pathway (of beam B1, Fig. 7) having a first input region (grating 12a, Fig. 7) configured to receive the light associated with the first portion of the image from the projector and to redirect the light associated with the first portion of the image towards a user at a first angle (beam B1 from grating 16a, Fig. 7) from a first display region (grating 16a, Fig. 7-8), and a second optical pathway (of beam B2, Fig. 7) having a second input region (grating 12b, Fig. 7-8) adjacent to the first input region and configured to receive the light associated with the 
While Pockett discloses distinct origins of beams B0 leadings to beams B1 and B2 from optical engine 20, the teachings are otherwise silent as to how “different” these image portions are and whether the two beams B0 necessarily anticipate “substantially different” as would have been understood by a person having ordinary skill in the art in light of the Specifications.  Pocket repeatedly discloses stereoscopic images such that the images to left and right eyes are necessarily substantially similar, though somewhat different.  In order to provide a stereoscopic image to left and right eyes, the images necessarily have to be provided at different angles in order to adjust eye vergence and the appearance of an image with depth from the user’s eyes.
Pockette discloses the claimed invention as cited above though does not explicitly disclose substantially different image portions.
Itzkovitch discloses a wearable display device, comprising: a projector (image 34, Fig. 8b; [0127]) configured to emit light (rays 42 and 43, Fig. 8b) associated with a first portion (ray 42 in angular bundle 32, Fig. 8b) and a second portion of an image (ray 43 in angular bundle 26, Fig. 8b), wherein the first portion of the image is substantially different from the second portion 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide different image portions as taught by Itzkovich with the system as disclosed by Pockett.  The motivation would have been to provide a greater field of view than 
Regarding claim 2, Pockett discloses the first input region is located on a first side of an input coupling grating and the second input region is located on a second side of the input coupling grating (left and right eye sides, Figs. 7-8).
Regarding claim 3, Pockett discloses the input coupling grating redirects the light associated with first portion of the image received at the first input region to a first orthogonal pupil expander and redirects the light associated with the second portion of the image received at the second input region to a second orthogonal pupil expander separate and distinct from the first orthogonal pupil expander (Fig. 2, 7-8).
Regarding claim 4, Pockett discloses the projector is configured to concurrently direct the light associated with the first portion and the second portion of the image into both the first input region and the second input region (Fig. 7-8).
Regarding claim 5, Pockett disclose the waveguide system comprises an input coupling grating (grating 12a of Figs. 7-8 analogizes to input grating 12 of  Fig. 2), first and second exit pupil expanders (grating 16 of Fig. 2 analogizes to gratings 16a, 16b of Fig. 7-8) for bi-optic display embodiment of Fig. 7-8) and first and second orthogonal pupil expander (intermediate diffractive element (diffraction grating) 24 or 26, Fig. 5a; [0081]).
Regarding claim 6, Pockett discloses the first exit pupil expander includes the first display region (Fig. 2, 7, 8) and the second exit pupil expander includes the second display region and is laterally offset from the first exit pupil expander (Fig. 2, 7, 8).
Regarding claim 7, Pockett discloses the optical elements comprise diffractive optical elements (gratings 12 and 16, Figs. 7-8).
Regarding claim 9, Pockett discloses the first and second input regions are adjacent portions of an input coupling grating (Fig. 7). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pockett in view of Itzkovich as applied to claim 1 above, and further in view of US Pat. 8,494,229 to Jarvenpaa (hereinafter Jarvenpaa).
Regarding claim 12, Pockett discloses the claimed invention as cited above though does not explicitly disclose: the projector is a first projector and the wearable display device further comprises a second projector.  
Jarvenpaa discloses the projector is a first projector (source 350, Fig. 5 & 17) and the wearable display device further comprises a second projector (optical engine 150, Figs. 5 & 17).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second projector as taught by Jarvenpaa with the system as disclosed byPockett.  The motivation would have been to provide eye tracking and image projection functionality (col. 16, ln. 41-col. 17, ln. 21).
  Regarding claim 13, Jarvenpaa teaches the waveguide system is configured to deliver at least a portion of the light emitted from both the first projector and the second projector to one eye of the user of the wearable display device (Fig. 17).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second projector as taught by Jarvenpaa with the system as disclosed by Pockett.  The motivation would have been to provide eye tracking and image projection functionality (col. 16, ln. 41-col. 17, ln. 21).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,520,733 to Takeda et al. (hereinafter Takeda).
Regarding Claim 18, the Takeda embodiment of Fig. 16 that is relied upon to evidence anticipation of independent claim 16 does not discloses third and fourth optical pathways configured to receive light associated with a third portion and a fourth portion of the image from 
Takeda, in an alternative embodiment, discloses third and fourth optical pathways (light guiding units 5a and 5b, Fig. 12) configured to receive light associated with a third portion and a fourth portion of the image from the projector and that decouple the respective third and fourth portions of the image toward an eye of the user (Fig. 12).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a third and fourth pathway as taught by alternative embodiments of Takeda.  The motivation would have been to provide image projection capable of design for specific wavelength ranges and also combinable to make a multi-color display (col. 17, ll. 13-57).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 14 above, and further in view of Pocket
Regarding claim 20, Takeda the claimed invention as cited above though does not explicitly disclose  the first optical pathway comprises a first input coupling grating, a first orthogonal pupil expander and a first exit pupil expander that includes the first display region and wherein the second optical pathway comprises a second input coupling grating adjacent to the first input coupling grating, a second orthogonal pupil expander and a second exit pupil expander that includes the second display region.
Pockett discloses the first optical pathway comprises a first input coupling grating, a first orthogonal pupil expander and a first exit pupil expander that includes the first display region and wherein the second optical pathway comprises a second input coupling grating adjacent to the first input coupling grating, a second orthogonal pupil expander and a second exit pupil expander that includes the second display region (Fig. 2, 7-8).
.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previously allowable dependent claims with substantial similarities to currently presented claims 14-16 are rejected herein as amendments to the independent claim 14 broaden the scope of the invention and cancel the requirement of coplanar displays being laterally offset.  In Takeda, the invention could not be implemented with a single waveguide structure as the central region CR1 is a specifically-designed diffractive/holographic structure that teaches away from light absorption and shielding.  A light absorbing element could not be introduced in the CR1 region between input gratings in view of Takeda and thus a temple projector having coplanar input couplers and/or output couplers and a light blocking element was previously indicated as distinguishing over prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872